Case 1:18-cv-00022-TH-KFG Document 16 Filed 02/03/21 Page 1 of 2 PageID #: 124




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

MONTARIAL WESLEY                                   §

VS.                                                §            CIVIL ACTION NO. 1:18-CV-22

WARDEN LEWIS                                       §

       MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
          THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Montarial Wesley, a prisoner previously confined at the Federal Correctional Complex

in Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

        The court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, for consideration pursuant to applicable laws and orders of this court. The magistrate

judge recommends denying the petition.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. The petitioner filed objections to the

magistrate judge’s Report and Recommendation.

        The court has conducted a de novo review of the objections in relation to the pleadings and the

applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and the

relevant case law, the court concludes that the petitioner’s objections lack merit.

                                               ORDER

        Accordingly, the petitioner’s objections (document no. 15) are OVERRULED. The findings

of fact and conclusions of law of the magistrate judge are correct, and the report of the magistrate
Case 1:18-cv-00022-TH-KFG Document 16 Filed 02/03/21 Page 2 of 2 PageID #: 125




judge (document no. 14) is ADOPTED. A final judgment will be entered in accordance with this

Memorandum Order.


      SIGNED this the 3 day of February, 2021.




                                   ____________________________
                                   Thad Heartfield
                                   United States District Judge




                                             2
